DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In p. 34, [00138], l. 2, the recitation “in the engine-fuel unit 346” is believed in error for - - in the engine-fuel unit [[346]] 350 - -
In p. 34, [00140], l. 6, the recitation “thereby cooling the heat sources 416, 420” is believed in error for  - - thereby cooling the heat sources 416, [[420]] 428 - -
Appropriate correction is required.

Claim Objections
Claims 1, 3, 8-9, 11, 13, and 19-20 are objected to because of the following informalities:   

Regarding claim 1, 
In l. 5, the recitation “move fluid through the fluid conduit” is believed in error for  - - move a fluid through the fluid conduit - -
In l. 7, the recitation “a duct configured to conduct air” is believed in error for - -  a duct configured to conduct an air - -
In l. 12, the recitation “to store fuel therein” is believed in error for - - to store a fuel therein - -
In l. 14, the recitation “the cooling loop and fuel stored in the first fuel tank” is believed in error for - - the cooling loop and the fuel stored in the first fuel tank - -

Regarding claim 3, in ll. 3-4, the recitation “the second fuel tank configured to store fuel at a temperature that is different from a temperature of the fuel in the first fuel tank” is believed to be more accurately claimed  - - the second fuel tank configured to store fuel at a first temperature that is different from a  second temperature of the fuel in the first fuel tank - -. Applicant should check claims 4-7, all dependent on claim 3, to see if further amendments are required to comply with this proposed modification. 
	
Regarding claim 8, in l. 3, the recitation “ a flow of fluid in the cooling loop” is believed in error for  - - a flow of the fluid in the cooling loop - -
	
Regarding claim 9, in l. 3, the recitation “the flow of fluid in the cooling loop” is believed in error for - - the flow of the fluid in the cooling loop - - 
	
	Regarding claim 11, in, ll. 2-6, the recitation “to measure the heat transfer … . compare the heat transfer … in response to the heat transfer measured being different from” is believed in error for - - to measure [[the]] a heat transfer … . compare the heat transfer … in response to the heat transfer measured being different from - -

Regarding claim 13, 
In l. 4, the recitation “a pump configured to move fluid through the fluid conduit” is believed in error for - - a pump configured to move a fluid through the fluid conduit - -
In l. 5, the recitation “a duct configured to conduct air through the duct” is believed in error for - - a duct configured to conduct an air through the duct - -
In l. 9, the recitation “a first fuel tank configured to store fuel therein” is believed in error for - - a first fuel tank configured to store a fuel therein - -
In p. 66, ll. 7-8, the recitation “the cooling loop and fuel stored in the first fuel tank” is believed in error for “the cooling loop and the fuel stored in the first fuel tank

Regarding claim 19, in. ll. 1-5, the recitation “measuring the heat transfer … , comparing the heat transfer … selectively varying the flow of fluid in the cooling loop through the fuel-tank heat exchanger in response to the heat transferred” is believed in error for - - measuring [[the]] a heat transfer … , comparing the heat transfer … selectively varying [[the]] a flow of the fluid in the cooling loop through the fuel-tank heat exchanger in response to the heat [[transferred]] transfer - -

Regarding claim 20, in l. 4, the recitation “selectively varying the flow of fluid in the cooling loop” is believed in error for - - selectively varying [[the]] a flow of the fluid in the cooling loop - -

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: 
An engine-fuel unit in claims 4-7 and 16-18.
a control system in claims 4 and 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
An engine-fuel unit includes: a conduit (278 Fig. 4) and an engine-fuel heat exchanger (279)
A control system includes: modulating valves (54,55,57, para, [0060] and Fig. 2) and sensors (66, 67, para, [0060] and Fig. 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 1 and its dependents, ll. 12-14. The recitation “a fuel-tank heat exchanger in the thermal communication with the fluid and configured to transfer heat between the fluid in the cooling loop and fuel stored in the first fuel tank” is unclear whether the fuel-tank heat exchanger is located inside the first fuel tank and the heat transfer also happens inside the first fuel tank (not supported by 112a), or the fuel-tank heat exchanger is located outside of the first fuel tank and the heat transfer also happens outside the first fuel tank (supported by 112a). 

Regarding claim 3 and its dependents, in ll. 3-4, the recitation “the second fuel tank configured to store fuel at a temperature” is unclear whether the “fuel” is the same fuel claimed in cl. 1, l. 12 and l. 14. For examination purpose, the recitation was interpreted as the “fuel” is not the same fuel claimed in cl. 1., when read in light of the specification.

Regarding claim 4 and its dependents, in ll. 2-5, the recitation “an engine-fuel unit configured to received fuel from the second fuel tank and deliver the fuel to an engine, … the fuel in the engine-fuel unit” is unclear whether the received “fuel”,  the “fuel” delivered to an engine, and “the fuel in the engine-fuel unit” are the same fuel. It is also unclear whether the received “fuel”,  the “fuel” delivered to an engine, and “the fuel in the engine-fuel unit” are the same fuel claimed in cl. 1, l. 12 and l. 14, or ii) the received “fuel”,  the “fuel” delivered to an engine, and “the fuel in the engine-fuel unit” are the same fuel claimed in cl. 3, l. 3 or l. 4. It is also unclear whether i) “the fuel” delivered to an engine is the same fuel claimed in cl. 1, l. 12 and l. 14, or ii) “the fuel” delivered to an engine is the same fuel claimed in cl. 3, l. 3 or l. 4, or iii) “the fuel” delivered to an engine is the same fuel with the received “fuel” claimed in cl. 4, l. 2. For examination purpose, the recitation was interpreted as the received “fuel”,  the “fuel” delivered to an engine, and “the fuel in the engine-fuel unit” are the same fuel, but none of them is the same fuel claimed in the previous claims. 

Regarding claim 5 and its dependents, in l. 5-7, the recitation “the fuel from the second tank, and wherein the valve system is configured vary a flow of fuel through the engine-fuel heat exchanger to deliver fuel to the engine at an engine-fuel unit predetermined threshold temperature” is unclear whether the “fuel” from the second tank, and the “fuel” of a flow fuel, and the “fuel” delivered to the engine are the same fuel. It is also unclear whether i) the “fuel” from the second tank, and the “fuel” of a flow fuel, and the “fuel” delivered to the engine are the same fuel claimed in cl. 1, l. 12 and l. 14, or ii) the “fuel” from the second tank, and the “fuel” of a flow fuel, and the “fuel” delivered to the engine are the same fuel claimed in cl. 3, l. 3 or l. 4, or iii) the “fuel” from the second tank, and the “fuel” of a flow fuel, and the “fuel” delivered to the engine are the same fuel with the received “fuel” claimed in cl. 4, l. 2, or iv) the “fuel” from the second tank, and the “fuel” of a flow fuel, and the “fuel” delivered to the engine are the same fuel with the “fuel” delivered to an engine claimed in cl. 4, or v) the “fuel” from the second tank, and the “fuel” of a flow fuel, and the “fuel” delivered to the engine are the same fuel with the “fuel” in the engine-fuel unit claimed in cl. 4. For examination purpose, the recitation was interpreted as the “fuel” from the second tank is the same fuel as the received fuel, the fuel delivered to an engine, and the fuel in the engine-fuel unit (all preceding three fuels) as claimed in cl. 4. Moreover, the “fuel” of a flow fuel, and the “fuel” delivered to the engine are not the same fuel as the received fuel, the fuel delivered to an engine, and the fuel in the engine-fuel unit as claimed in cl. 4.

Regarding claim 6, in ll. 3-10, the recitation “to deliver fuel having a first temperature to the mix valve, … to deliver fuel having a second temperature to the mix valve, … a first flow rate of fuel from the first conduit and a second flow rate of fuel from the second conduit to provide a mixed stream of fuel having a third temperature” is unclear. Claim 6 depends on claim 3, who also recites at least two different temperature, and it is not clear how the first, second, and third temperatures presently claimed are related to the two different temperatures recited in claim 3. It is also unclear whether the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel. It is also unclear whether i) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel claimed in cl. 1, l. 12 and l. 14, or ii) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel claimed in cl. 3, l. 3 or l. 4, or iii) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel with the received “fuel” claimed in cl. 4, l. 2, or iv) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel with the “fuel” delivered to an engine claimed in cl. 4, l. 3, or v) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel with the “fuel” in the engine-fuel unit claimed in cl. 4, l. 5, or vi) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel with the “fuel” from the second fuel tank in cl. 5, l. 5, or vii) ) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel with the “fuel” of “a flow of fuel” in cl. 5, l. 6, or viii) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” having a first flow rate, the “fuel” having a second flow rate, and the “fuel” of a mixed stream are the same fuel with the “fuel” delivered to the engine” claimed in cl. 5, l. 7. 

Regarding claim 9, in l. 3, the recitation “the flow of the fluid in the cooling loop through the air-stream heat exchanger” is unclear whether “the flow” is the same flow claimed in cl. 8, l. 3. 

Regarding claim 11, claim limitation “a control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of control system described in the specification including three valves and two sensors, does not perform the function of “compare the heat transfer measured to a predetermined heat rejection schedule”. Therefore, the claim appears to be indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 13 and its dependents, on p. 66, ll. 7-8. The recitation “to transfer heat between the fluid in the cooling loop and fuel stored in the first fuel tank” is unclear whether the heat transfer happens inside the first fuel tank (not supported by 112a), or the heat transfer happens outside the first fuel tank (supported by 112a).

Regarding claim 12, in ll. 2-3, the recitation “the duct is configured to received air from atmosphere around the aircraft during forward movement of the aircraft” is unclear whether the “air” is the same air with the “air” ducting through the duct claimed in cl. 1, l. 7. 

Regarding claim 14 and its dependents, in. l. 3, the recitation “a flow of the fluid through the fuel-tank heat exchanger” is unclear whether “a flow” is the same flow claimed in cl. 14, l. 2. 

Regarding claim 15 and its dependents, in. l. 3, the recitation “the second tank is configured to store fuel at a temperature” is unclear whether the “fuel” is the same fuel claimed in cl. 13, p. 65, l. 9, or the “fuel” is the same fuel claimed in cl. 13, p. 66, l. 7. It is also unclear whether “a temperature” is the same temperature claimed in cl. 14, l. 4.

Regarding claim 16 and its dependents, in ll. 2-7, the recitation “an engine-fuel unit configured to received fuel from the second fuel tank and deliver the fuel to an engine … the fuel in the engine-fuel unit” is unclear whether the received “fuel”, the “fuel” delivered to an engine, and the “fuel” in the engine-fuel unit are the same fuel. It is also unclear whether i) the received “fuel”, the “fuel” delivered to an engine, and the “fuel” in the engine-fuel unit are the same fuel claimed in cl. 13, p. 65, l. 9, or ii) the received “fuel”, the “fuel” delivered to an engine, and the “fuel” in the engine-fuel unit are the same fuel claimed in cl. 13, p. 66, l. 7 or iii) the received “fuel”, the “fuel” delivered to an engine, and the “fuel” in the engine-fuel unit are the same fuel claimed in cl. 15, l. 3. For examination purpose, the recitation was interpreted as the received “fuel”, the “fuel” delivered to an engine, and the “fuel” in the engine-fuel unit are the same fuel, but none of them is the same fuel in the previous claims.

Regarding claim 17 and its dependents, from p. 66, l. 4 – p. 67, l. 1, the recitation “the fuel from the second fuel tank … to vary a flow of fuel … to deliver fuel to the engine” is unclear whether the” fuel” from the second fuel tank, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are the same fuel. It is also unclear whether 1) the” fuel” from the second fuel tank, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are the same fuel claimed in cl. 13, p. 65, l. 9, or ii) the” fuel” from the second fuel tank, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are the same fuel claimed in cl. 13, p. 66, l. 7 or iii) the” fuel” from the second fuel tank, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are the same fuel claimed in cl. 15, l. 3, or iv) the” fuel” from the second fuel tank, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are the same fuel claimed in cl. 16, l. 2-3, or v) the” fuel” from the second fuel tank, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are the same fuel with the “fuel” in the engine-fuel unit claimed in cl. 16, l. 7. For examination purpose, the recitation was interpreted as the “fuel” from the second fuel tank is the same fuel with received fuel, the fuel delivered to an engine, and the fuel in the engine-fuel unit claimed in cl. 16. Meanwhile, the “fuel”of “a flow of fuel”, and the “fuel” delivered to the engine are not the same fuel with the “fuel” from the second fuel tank

Regarding claim 18, in ll. 3-10, the recitation “to deliver fuel having a first temperature to the mix valve, … to deliver fuel having a second temperature to the mix valve … a first flow rate of fuel from the first conduit and a second flow rate of fuel from the second conduit to provide a mixed stream of fuel having a third temperature” is unclear whether “a first temperature”, “a second temperature”, and “ a third temperature” are same temperature claimed in cl. 14, l. 4, or “a first temperature”, “a second temperature”, and “ a third temperature” are same temperature claimed in cl. 15, l. 3 and l. 4.  It is also unclear whether i) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream are the same fuel claimed in cl. 13, p. 65, l. 9, or ii) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream are the same fuel claimed in cl. 13, p. 66, l. 7 or the “fuel” having a first temperature and the “fuel having a second temperature” are the same fuel claimed in cl. 15, l. 3, or iii) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream are the same fuel claimed in cl. 16, l. 2-3, or iv) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream are the same fuel with “the fuel” in the engine-fuel unit claimed in cl. 16, l. 7, or v) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream are the same fuel with “the fuel” from the second fuel tank claimed in cl. 17, p. 66, l. 4, or vi) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream are the same fuel with the “flow of fuel” claimed in cl. 17, p. 67, l.1, or vii) the “fuel” having a first temperature, the “fuel” having a second temperature, the “fuel” of a mixed stream the same fuel with “fuel” deliver to the engine claimed in cl. 17, p.67, l. 1.

Regarding claim 20, in ll. 1-5, the recitation “ measuring the temperature … , comparing the temperature … in response to the temperature” is unclear whether the “temperature” is the same temperature claimed in cl. 14, l. 4, or whether the “temperature” is the same temperature claimed in cl. 15, l. 3 and l. 4.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MACKIN (CA3050581).

Regarding claim 1, MACKIN teaches the invention as claimed: a thermal energy system (title) for use with an aircraft (8, Fig. 1), the thermal energy system (cooler, title) comprising a heat source (12 Fig. 1), a cooling loop (annotated Fig. 1) having a fluid conduit (annotated Fig. 1) and a pump (18, Fig. 1) configured to move fluid (engine oil, specification, p. 1, l. 11) through the fluid conduit (annotated Fig. 1) to transfer heat (via heat exchangers 32, 36, 24, Fig. 1) from the heat source (12 Fig. 1) to the fluid (engine oil, specification, p. 1, l. 11) to cool the heat source (12 Fig. 1), a cooler (10, Fig. 1) that includes a duct (48, Fig. 2) configured to conduct air (38, Fig. 2) through the duct (Fig. 2) and an air-stream heat exchanger (36 Fig. 2) located in the duct (Fig. 2) and in thermal communication with the fluid (engine oil flows via conduit 64, Fig. 2) in the cooling loop (annotated Fig. 1) to transfer heat between the cooling loop and the air conducted (specification, p. 5, ll. 11-13) through the duct (48, Fig. 2), and a thermal-storage fuel system (annotated Fig. 1)  that includes a first fuel tank (provide fuel via 26, Fig. 1 and specification, p. 1, l 14) configured to store fuel therein and a fuel-tank heat exchanger (24 Fig. 1) in thermal communication with the fluid (via 24 Fig. 1) and configured to transfer heat between the fluid in the cooling loop (annotated Fig. 1) and fuel stored in the first fuel tank (specification, p. 4, ll. 20-21).

    PNG
    media_image1.png
    806
    826
    media_image1.png
    Greyscale


Regarding claim 2, MACKIN teaches the invention as claimed and as discussed above. MACKIN further teaches the cooling loop (annotated Fig. 1) is structured to conduct the fluid (engine oil, specification, p. 1, l. 11) heated from the heat source (12 Fig. 1) first through the air-stream heat exchanger (36 Fig. 1) in the duct (48 Fig. 2) and then to through the fuel-tank heat exchanger (24 Fig. 1) after the air-stream heat exchanger (Fig. 1).



Regarding claim 8, MACKIN teaches the invention as claimed and as discussed above. MACKIN further teaches the cooling loop (annotated Fig. 1) includes a valve (90 Fig. 1) connected to the fluid conduit (annotated Fig. 1) and configured to selectively cause at least a portion of a flow of fluid in the cooling loop to bypass (specification, p. 6, ll. 15-16) the fuel- tank heat exchanger (24 Fig. 1).

Regarding claim 13, MACKIN teaches a method (a method for cooling turbofan engine oil, specification, p. 6, l. 20) comprising providing a thermal energy system (Fig. 1) for use with an aircraft (abstract) including a cooling loop (annotated Fig. 1), a cooler (10, Fig. 1), and a thermal-storage fuel system (annotated Fig. 1), the cooling loop (annotated Fig. 1) having a fluid conduit (annotated Fig. 1) and a pump (18 Fig. 1) configured to move fluid (engine oil, specification, p. 1, l. 11) through the fluid conduit (annotated Fig. 1), the cooler (10, Fig. 1) including a duct (48 Fig. 2) configured to conduct air (38 Fig. 1) through the duct and an air-stream heat exchanger (36 Fig. 2) located in the duct and in thermal communication with the fluid in the cooling loop (64 Fig. 2) to transfer heat between the cooling loop and the air conducted through the duct (specification, p. 5, ll. 11-13), and the thermal-storage fuel system including a first fuel tank (provide fuel via 26, Fig. 1 and specification, p. 1, l 14) configured to store fuel therein and a fuel-tank heat exchanger (24 Fig. 1) in thermal communication with the fluid (via 24 Fig. 1) in the cooling loop, conducting the fluid through the cooling loop (annotated Fig. 1) to transfer heat between a heat source and the fluid in the cooling loop (annotated Fig. 1), conducting the fluid (engine oil, specification, p. 1, l. 11) in the cooling loop to the air-stream heat exchanger (36 Fig. 1) to transfer heat between the fluid in the cooling loop and the air passing through the duct (specification, p. 5, ll. 11-13), and conducting the fluid in the cooling loop to the fuel-tank heat exchanger to transfer heat between the fluid in the cooling loop and fuel stored in the first fuel tank (specification, p. 5, ll. 11-13).



    PNG
    media_image1.png
    806
    826
    media_image1.png
    Greyscale










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of Coffinberry (20120000205).

	Regarding claim 3, MACKIN teaches the invention as claimed and as discussed above. MACKIN further teaches the thermal- storage fuel system (annotated Fig. 1) includes the first tank and a second tank (fuel tanks, specification, p. 1, l. 14) and fuel is stored in the first tank and the second tank (specification, p. 1, ll. 13-14).
MACKIN does not teach the second fuel tank in fluid communication with the first fuel tank and the second fuel tank configured to store fuel at a temperature that is different from a temperature of the fuel in the first fuel tank.
However, Coffinberry teaches an aircraft adaptive power thermal management system (abstract) using fuel tanks as on-demand heat sink (p. 2, [0016]) for cooling one or more aircraft components (20, 24, 26, 28 Fig. 4) comprising an air cycle system (annotated Fig. 4), a vapor cycle system (annotated Fig. 4), and a fuel recirculation loop (annotated Fig. 4), wherein the fuel tanks include a first fuel tank (4, Fig. 4), a second fuel tank (6, Fig. 4), and the second fuel tank (6, Fig. 4) in fluid communication (via 110 Fig. 4) with the first fuel tank (4, Fig. 4) and the second fuel tank (6, Fig. 4 and wet wing fuel tank, p. 2, [0020]) configured to store fuel at a temperature that is different (wet wing fuel tank is subject to cooling and heating of ambient air through which the aircraft flies, p. 2, [0020]) from a temperature of the fuel in the first fuel tank (4, Fig. 4 and internal fuel tank, p. 2, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate into MACKIN the teaching of Coffinberry to apply such fuel tanks arrangement (Coffinberry, internal fuel tank 4 and wet wing fuel tanks 6) to the first and second fuel tanks (MACKIN, fuel tanks, specification, p. 1, l. 14) because such arrangement would provide aircraft with fuel tank heat sink storage for cooling on-demand heat loads, which means being able to supply short duration high cooling loads and low cooling load during the majority of the aircraft mission time (Coffinberry, p. 1, [0008]). 

    PNG
    media_image2.png
    723
    859
    media_image2.png
    Greyscale

Regarding claim 4, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the thermal storage fuel system (annotated Fig. 1) further includes an engine-fuel unit (annotated Fig. 1) configured to receive fuel (via 26 Fig. 1) from the second fuel tank (fuel tanks, specification, p. 1, l. 14) and deliver the fuel to an engine (12 Fig. 1), the engine-fuel unit (annotated Fig. 1) is in thermal communication with the cooling loop (annotated Fig. 1) between the fluid in the cooling loop (annotated Fig. 1) and the fuel in the engine-fuel unit (annotated Fig. 1).

    PNG
    media_image3.png
    806
    901
    media_image3.png
    Greyscale






Regarding claim 5, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the engine-fuel unit (annotated Fig. 1) includes a valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) in fluid communication with the second fuel tank (Fig. 1 and fuel tanks, specification, p. 1, l. 14) and an engine-fuel heat exchanger (32 Fig. 1) in thermal communication with the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) and the cooling loop (annotated Fig. 1) to transfer heat (specification, p. 4, ll. 20-21) between the fluid in the cooling loop (annotated Fig. 1) and the fuel from the second fuel tank (fuel tanks, specification, p. 1, l. 14), and wherein the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) is configured to vary a flow of fuel (from have fuel to not have fuel) through the engine-fuel heat exchanger (32 Fig. 1) to  deliver fuel to the engine (12 Fig. 1). 
MACKIN in view of Coffinberry as discussed so far does not teach delivering fuel at an engine-fuel unit predetermined threshold temperature. 
However, MPEP 2114 (II) provides that apparatus claims (i.e. a valve system) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. delivering fuel at an engine-fuel unit predetermined threshold temperature), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MACKIN in view of Coffinberry as discussed above).

Regarding claim 7, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the cooling loop (annotated Fig. 1) is structured to conduct the fluid heated from the heat source (12 Fig. 1) first through the engine-fuel heat exchanger (32 Fig. 1), through the air-stream heat exchanger (36 Fig. 1) after the engine-fuel heat exchanger, and through the fuel-tank heat exchanger (24 Fig. 1) after the air-stream heat exchanger (Fig. 1).

Regarding claim 15, MACKIN teaches the invention as claimed and as discussed above. MACKIN further teaches the thermal- storage fuel system (annotated Fig. 1) includes the first tank and a second tank (fuel tanks, specification, p. 1, l. 14) and fuel is stored in the first tank and the second tank (specification, p. 1, ll. 13-14).
MACKIN does not teach the second fuel tank in fluid communication with the first fuel tank and the second fuel tank configured to store fuel at a temperature that is different from a temperature of the fuel in the first fuel tank.
However, Coffinberry teaches an aircraft adaptive power thermal management system (abstract) using fuel tanks as on-demand heat sink (p. 2, [0016]) for cooling one or more aircraft components (20, 24, 26, 28 Fig. 4) includes an air cycle system (annotated Fig. 4), a vapor cycle system (annotated Fig. 4), and a fuel recirculation loop (annotated Fig. 4), wherein the fuel tanks include a first fuel tank (4, Fig. 4), a second fuel tank (6, Fig. 4), and the second fuel tank (6, Fig. 4) in fluid communication (via 110 Fig. 4) with the first fuel tank (4, Fig. 4) and the second fuel tank (6, Fig. 4 and wet wing fuel tank, p. 2, [0020]) configured to store fuel at a temperature that is different (wet wing fuel tank is subject to cooling and heating of ambient air through which the aircraft flies, p. 2, [0020]) from a temperature of the fuel in the first fuel tank (4, Fig. 4 and internal fuel tank, p. 2, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN to incorporate the teaching of Coffinberry to apply such fuel tanks arrangement to the first and second fuel tanks (fuel tanks, specification, p. 1, l. 14) because such arrangement would provide aircraft with fuel tank heat sink storage for cooling on-demand heat loads, which means being able to supply short duration high cooling loads and low cooling load during the majority of the aircraft mission time (Coffinberry, p. 1, [0008]). 

    PNG
    media_image1.png
    806
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    723
    859
    media_image2.png
    Greyscale

Regarding claim 16, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the thermal storage fuel system (annotated Fig. 1) further includes an engine-fuel unit (annotated Fig. 1) configured to receive fuel (annotated Fig. 1) from the second fuel tank (fuel tanks, specification, p. 1, l. 14) and deliver the fuel (via FMU and 30 Fig. 1) to an engine (12 Fig. 1) and the engine-fuel unit (annotated Fig. 1) is in thermal communication with the cooling loop (annotated Fig. 1), and wherein the method further comprises conducting the fluid (engine oil, specification, p. 1, l. 11) in the cooling loop to the engine-fuel unit (annotated Fig. 1) before conducting the fluid to the air-stream heat exchanger (36, Fig. 1) to transfer heat between the fluid in the cooling loop and the fuel in the engine-fuel unit (specification, p. 4, ll. 20-21).

    PNG
    media_image3.png
    806
    901
    media_image3.png
    Greyscale


Regarding claim 17, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the engine-fuel unit (annotated Fig. 1) includes a valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) in fluid communication with the second fuel tank (Fig. 1 and fuel tanks, specification, p. 1, l. 14) and an engine-fuel heat exchanger (32 Fig. 1) in thermal communication with the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) and the cooling loop (annotated Fig. 1) to transfer heat (specification, p. 4, ll. 20-21) between the fluid in the cooling loop (annotated Fig. 1) and the fuel from the second fuel tank (fuel tanks, specification, p. 1, l. 14), and wherein the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) is configured to vary a flow of fuel (from have fuel to not have fuel) through the engine-fuel heat exchanger (32 Fig. 1) to  deliver fuel to the engine (12 Fig. 1). 
MACKIN in view of Coffinberry discussed so far does not teach delivering fuel at an engine-fuel unit predetermined threshold temperature. 
However, MPEP 2114 (II) provides that apparatus claims (i.e. a valve system) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. delivering fuel at an engine-fuel unit predetermined threshold temperature), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MACKIN in view of Coffinberry as discussed above). It is noted that although claim 17 is a method claim, the elements rejected under this provision are structural, and not implementation steps.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of Coffinberry (20120000205), KISHI (20210172385) and Kobayashi (4614438)

Regarding claim 6, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) includes a second conduit (34 Fig. 1) in fluid communication between the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) and the second fuel tank (fuel tanks, specification, p. 1, l. 14), wherein the engine-fuel heat exchanger (32 Fig. 1) is in thermal communication with the second conduit (34 Fig. 1) to cause the second conduit (34 Fig. 1) to deliver fuel having a second temperature (heated by 32 Fig. 1) to the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19).
MACKIN in view of Coffinberry discussed so far does not teach a mix valve, a first conduit in fluid communication between the mix valve and the second fuel tank to deliver fuel having a first temperature to the mix valve, a second conduit in fluid communication between the mix valve, the second conduit to deliver fuel having a second temperature to the mix valve, wherein the mix valve is configured to vary a first flow rate of fuel from the first conduit and a second flow rate of fuel from the second conduit to provide a mixed stream of fuel having a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature. 
However, KISHI teaches a gas turbine fuel supply system (abstract) includes a first conduit (a bypass flow passage, L0, Fig. 1) in fluid communication between a bypass fuel flow rate adjusting valve (V0 Fig. 1) and a fuel source (via 17 Fig. 1) to deliver fuel having a first temperature (not heated fuel and p. 3, [0050] middle) to the bypass fuel flow rate adjusting valve (V0 Fig. 1), a second conduit (a fuel supply flow passage, L1, Fig. 1) in fluid communication between a fuel flow rate adjusting valve (V1 Fig. 1) and a fuel source (via 17 Fig. 1) to deliver fuel having a second temperature (heated by FGH Fig 1 and p. 3, [0050] middle) to a fuel flow rate adjusting valve (V1 Fig. 1), wherein the a bypass fuel flow rate adjusting valve (V0 Fig. 1) is configured to vary a first flow rate of fuel (p. 3, [0050] middle) from the first conduit (a bypass flow passage, L0, Fig. 1), the fuel flow rate adjusting valve (V1 Fig. 1) is configured to vary a second flow rate of fuel (p. 3, [0050] middle) from the second conduit (a fuel supply flow passage, L1, Fig. 1), and providing a mixed stream of fuel having a third temperature to an engine (due to mixing heated and not heated fuel and p. 4, [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Coffinberry to incorporate the teaching of KISHI to add a first fuel flow rate adjusting valve (KISHI, bypass fuel flow rate adjusting valve, V0 Fig. 1), a first conduit (KISHI, bypass flow passage, L0, Fig. 1), wherein the first fuel flow rate adjusting valve (KISHI, bypass fuel flow rate adjusting valve, V0 Fig. 1) is in fluid communication with the first conduit (KISHI, bypass flow passage, L0, Fig. 1) and configured to allow at least a partial of fuel to bypass the engine-fuel heat exchanger (MACKIN, 32 Fig. 1) and deliver fuel having a first temperature (not heated by MACKIN, 32 Fig. 1) to the engine (MACKIN, 12, Fig. 1); a second fuel flow rate adjusting valve (KISHI, fuel flow rate adjusting valve, V1 Fig. 1) on the second conduit (MACKIN 34 Fig. 1), wherein the second fuel flow rate adjusting valve (KISHI, fuel flow rate adjusting valve, V1 Fig. 1) is configured to deliver fuel having a second temperature (heated by MACKIN 32 Fig. 1) to the engine (MACKIN, 12, Fig. 1); wherein a mixed stream of fuel (the fuels is mixed in the engine) having a third temperature (due to mixing heated and not heated fuel and KISHI, p. 4, [0057]) is provided to the engine (MACKIN, 12 Fig. 1) because such arrangement is in order to prevent an excessive increase in the rotation speed, control for rapidly decreasing an amount of fuel which is supplied to a combustor and curbing the rotation speed to be equal to or less than a predetermined threshold value may be performed when load rejection occurs during operation, which would cause a rotation speed of the gas turbine increases (KISHI, p. 1, [0003]). 
MACKIN in view of Coffinberry and KISHI does not teach a first conduit in fluid communication between the mix valve and the second fuel tank to deliver fuel having a first temperature to the mix valve, a second conduit in fluid communication between the mix valve, the second conduit to deliver fuel having a second temperature to the mix valve, wherein the mix valve is configured to vary a first flow rate of fuel from the first conduit and a second flow rate of fuel from the second conduit to provide a mixed stream of fuel having a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature. 
However, Kobayashi teaches a method of mixing and controlling two fuel (A and B Fig. 3), which have different in temperature prior to mixing, to a desired ratio (abstract) by using a three-way mixing valve (V3 Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Coffinberry and KISHI to incorporate the teaching of Kobayashi to replace the first fuel flow rate adjusting valve (KISHI, bypass fuel flow rate adjusting valve, V0 Fig. 1) and the second fuel flow rate adjusting valve (KISHI, fuel flow rate adjusting valve, V1 Fig. 1) with such three-way mixing valve (Kobayashi, V3 Fig. 3) in order to mix two kinds of fuel, which have a temperature difference prior to mixing (MACKIN, heated fuel in the second conduit 34 Fig. 1 and KISHI, not heated fuel in the first conduit, L0 Fig. 1), to a desired ratio, and continuously feeding the mixture as mixed fuel to the engine (MACKIN, 12 Fig. 1) because various advantages can be obtained such as reduction in the cost of devices for embodying the invention , simplification of maintenance and inspection of the devices. (Kobayashi, col. 8, ll. 16-27).
MACKIN in view of Coffinberry, KISHI and Kobayashi does not teach delivering a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a valve system including a three-way mix valve) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. delivering a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature.), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MACKIN in view of Coffinberry, KISHI and Kobayashi as discussed above).

Regarding claim 18, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) includes a second conduit (34 Fig. 1) in fluid communication between the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19) and the second fuel tank (fuel tanks, specification, p. 1, l. 14), wherein the engine-fuel heat exchanger (32 Fig. 1) is in thermal communication with the second conduit (34 Fig. 1) to cause the second conduit (34 Fig. 1) to deliver fuel having a second temperature (heated by 32 Fig. 1) to the valve system (FMU Fig. 1 and individual bypass valves bypassing individual heat exchangers heat exchangers 32, 26, 24 Fig. 1, specification, p. 6, ll. 16-19).
MACKIN in view of Coffinberry discussed so far does not teach a mix valve, a first conduit in fluid communication between the mix valve and the second fuel tank to deliver fuel having a first temperature to the mix valve, a second conduit in fluid communication between the mix valve, the second conduit to deliver fuel having a second temperature to the mix valve, wherein the mix valve is configured to vary a first flow rate of fuel from the first conduit and a second flow rate of fuel from the second conduit to provide a mixed stream of fuel having a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature. 
However, KISHI teaches a gas turbine fuel supply system (abstract) includes a first conduit (a bypass flow passage, L0, Fig. 1) in fluid communication between a bypass fuel flow rate adjusting valve (V0 Fig. 1) and a fuel source (via 17 Fig. 1) to deliver fuel having a first temperature (not heated fuel and p. 3, [0050] middle) to the bypass fuel flow rate adjusting valve (V0 Fig. 1), a second conduit (a fuel supply flow passage, L1, Fig. 1) in fluid communication between a fuel flow rate adjusting valve (V1 Fig. 1) and a fuel source (via 17 Fig. 1) to deliver fuel having a second temperature (heated by FGH Fig 1 and p. 3, [0050] middle) to a fuel flow rate adjusting valve (V1 Fig. 1), wherein the a bypass fuel flow rate adjusting valve (V0 Fig. 1) is configured to vary a first flow rate of fuel (p. 3, [0050] middle) from the first conduit (a bypass flow passage, L0, Fig. 1), the fuel flow rate adjusting valve (V1 Fig. 1) is configured to vary a second flow rate of fuel (p. 3, [0050] middle) from the second conduit (a fuel supply flow passage, L1, Fig. 1), and providing a mixed stream of fuel having a third temperature to an engine (due to mixing heated and not heated fuel and p. 4, [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Coffinberry to incorporate the teaching of KISHI to add a first fuel flow rate adjusting valve (KISHI, bypass fuel flow rate adjusting valve, V0 Fig. 1), a first conduit (KISHI, bypass flow passage, L0, Fig. 1), wherein first fuel flow rate adjusting valve (KISHI, bypass fuel flow rate adjusting valve, V0 Fig. 1) is in fluid communication with the first conduit (KISHI, bypass flow passage, L0, Fig. 1) and configured to allow at least a partial of fuel to bypass the engine-fuel heat exchanger (MACKIN, 32 Fig. 1) and deliver fuel having a first temperature (not heated by MACKIN, 32 Fig. 1) to the engine (MACKIN, 12, Fig. 1); a second fuel flow rate adjusting valve (KISHI, fuel flow rate adjusting valve, V1 Fig. 1) on the second conduit (MACKIN 34 Fig. 1), wherein the second fuel flow rate adjusting valve (KISHI, fuel flow rate adjusting valve, V1 Fig. 1) is configured to deliver fuel having a second temperature (heated by MACKIN 32 Fig. 1) to the engine (MACKIN, 12, Fig. 1); wherein a mixed stream of fuel (the fuels is mixed in the engine) having a third temperature (due to mixing heated and not heated fuel and KISHI, p. 4, [0057]) is provided to the engine (MACKIN, 12 Fig. 1) because such arrangement is in order to prevent an excessive increase in the rotation speed, control for rapidly decreasing an amount of fuel which is supplied to a combustor and curbing the rotation speed to be equal to or less than a predetermined threshold value may be performed when load rejection occurs during operation, which would cause a rotation speed of the gas turbine increases (KISHI, p. 1, [0003]). 
MACKIN in view of Coffinberry and KISHI does not teach a first conduit in fluid communication between the mix valve and the second fuel tank to deliver fuel having a first temperature to the mix valve, a second conduit in fluid communication between the mix valve, the second conduit to deliver fuel having a second temperature to the mix valve, wherein the mix valve is configured to vary a first flow rate of fuel from the first conduit and a second flow rate of fuel from the second conduit to provide a mixed stream of fuel having a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature. 
However, Kobayashi teaches a method of mixing and controlling two fuel oils (A and B Fig. 3) substantially different in temperature prior to mixing in a desired ratio (abstract) by using a three-way mixing valve (V3 Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Coffinberry and KISHI to incorporate the teaching of Kobayashi to replace the first fuel flow rate adjusting valve (KISHI, bypass fuel flow rate adjusting valve, V0 Fig. 1) and the second fuel flow rate adjusting valve (KISHI, fuel flow rate adjusting valve, V1 Fig. 1) with such three-way mixing valve (Kobayashi, V3 Fig. 3) in order to mix two kinds of fuel, which have a temperature difference prior to mixing (MACKIN, heated fuel in the second conduit 34 Fig. 1 and KISHI, not heated fuel in the first conduit, L0 Fig. 1), to a desired ratio, and continuously feeding the mixture as mixed fuel to the engine (MACKIN, 12 Fig. 1) because various advantages can be obtained such as reduction in the cost of devices for embodying the invention , simplification of maintenance and inspection of the devices. (Kobayashi, col. 8, ll. 16-27).
MACKIN in view of Coffinberry, KISHI and Kobayashi does not teach delivering a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a valve system including a three-way mix valve) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. delivering a third temperature that is less than or equal to the engine-fuel unit predetermined threshold temperature.), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by MACKIN in view of Coffinberry, KISHI and Kobayashi as discussed above).

Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of Niergarth (20190153953).

Regarding claim 9, MACKIN teaches the invention as claimed and as discussed above. MACKIN further teaches the cooling loop (annotated Fig 1), the fluid conduit (annotated Fig 1), and the air-stream heat exchanger (36 Fig. 1).
MACKIN does not teach the cooling loop includes modulating valves connected to the fluid conduit and configured to vary the flow of fluid in the cooling loop through the air-stream heat exchanger.
However, Niergarth teaches a thermal management system (title) including a cooling loop (thermal transport bus, 102 Fig. 2) using a heat exchanger fluid (abstract) to transfer heat from a multiple heat sources (via heat source exchangers 106s Fig. 2) to a multiple heat sinks (via heat sink exchangers 108s Fig. 2), wherein the thermal management system further comprising modulating valve (116s Fig. 2) connected to the fluid conduit and configured to vary the flow of fluid in the cooling loop (p. 5, [0061]) through an air-stream heat exchangers (one of 108s Fig. 1 and 108s can be fan stream or RAM heat exchangers, p. 4, [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN to incorporate the teaching of Niergarth to add such modulating valves (Niergarth, valves 106s Fig. 2) to the cooling loop (MACKIN annotated Fig. 1) to vary the flow of cooling fluid (Niergarth, via valves 106s Fig. 2) through the air-stream heat exchanger (MACKIN 36 Fig. 1) because such arrangement is capable of operating the systems, which generate a relatively large amount of heat during operation of the gas turbine engine, over a wider temperature range would be useful to facilitate accommodation of the various systems within the gas turbine engine (Niergarth, p. 1, [0004-0006]).  

Regarding claim 10, MACKIN teaches the invention as claimed and as discussed above. MACKIN does not teach a control system configured to selectively vary a flow of the fluid in the cooling loop through the air-stream heat exchanger and the fuel-tank heat exchanger to maintain a temperature of the heat source below a predetermined heat load temperature, and wherein the control system is configured to vary the predetermined heat load temperature throughout a flight cycle of the aircraft.
However, Niergarth teaches a control system (a thermal management system, title) configured to selectively vary a flow of the fluid in the cooling loop (via valves 106s Fig. 2) through an air-stream heat exchanger (one of 108s Fig. 1 and 108s can be fan stream or RAM heat exchangers, p. 4, [0059]) and the fuel-tank heat exchanger (one of 108s Fig. 1 and 108s can be fuel heat exchangers, p. 4, [0059]) to maintain a temperature of the heat source below a predetermined heat load temperature (system’s operating temperature, p. 1, [0004]) and wherein the control system (a thermal management system, title) is configured to vary the predetermined heat load temperature (via valves 106s Fig. 2 and a wider temperature range, p. 1, [0006]) a flight cycle of the aircraft (during operation of the gas turbine, p. 1, [0004] and an aircraft in flight, p. 1, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN to incorporate the further teaching of Niergarth to add such control system including modulating valves (Niergarth, valves 106s Fig. 2) to the cooling loop (MACKIN annotated Fig. 1) to vary the flow of cooling fluid (Niergarth, via valves 106s Fig. 2) through the air-stream heat exchanger (MACKIN 36 Fig. 1) because such control system is capable of operating the systems, which generate a relatively large amount of heat during operation of the gas turbine engine, over a wider temperature range would be useful to facilitate accommodation of the various systems within the gas turbine engine (Niergarth, p. 1, [0004-0006]).  

Regarding claim 14, MACKIN teaches the invention as claimed and as discussed above. MACKIN does not teach selectively varying a flow of the fluid in the cooling loop through the air-stream heat exchanger and a flow of the fluid through the fuel-tank heat exchanger to maintain a temperature of the heat source below a predetermined heat load temperature.
However, Niergarth teaches a control system (a thermal management system, title) configured to selectively vary a flow of the fluid in the cooling loop (via valves 106s Fig. 2) through an air-stream heat exchanger (one of 108s Fig. 1 and 108s can be fan stream or RAM heat exchangers, p. 4, [0059]) and the fuel-tank heat exchanger (one of 108s Fig. 1 and 108s can be fuel heat exchangers, p. 4, [0059]) to maintain a temperature of the heat source (heat sources 106s Fig. 2 and sysyem, p. 1, [0004]) below a predetermined heat load temperature (system’s operating temperature, p. 1, [0004])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN to incorporate the teaching of Niergarth to add such control system including modulating valves (Niergarth, valves 106s Fig. 2) to the cooling loop (MACKIN annotated Fig. 1) and use such system to selectively vary the flow of cooling fluid (Niergarth, via valves 106s Fig. 2) through the air-stream heat exchanger (MACKIN 36 Fig. 1) because such control system is capable of operating the systems, which generate a relatively large amount of heat during operation of the gas turbine engine, over a wider temperature range would be useful to facilitate accommodation of the various systems within the gas turbine engine (Niergarth, p. 1, [0004-0006]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of Niergarth (20190153953), Veilleux, JR (20190277201) and Doman (20210229827).

Regarding claim 11, MACKIN in view of Niergarth teaches the invention as claimed and as discussed above. MACKIN further teaches a first fuel tank (provide fuel via 26, Fig. 1 and specification, p. 1, l 14) 
MACKIN in view of Niergarth does not teaches the control system is configured to measure the heat transfer between the fluid and the fuel in the first fuel tank, compare the heat transfer measured to a predetermined heat rejection schedule, and selectively vary the flow of fluid in the cooling loop through the fuel-tank heat exchanger in response to the heat transfer measured being different from the predetermined heat rejection schedule. 
However, Niergarth further teaches the control system (a thermal management system, title) selectively vary the flow of fluid in the cooling loop (via valves 106s Fig. 2) through the fuel-tank heat exchanger (one of 108s Fig. 1 and 108s can be fuel heat exchangers, p. 4, [0059])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN to incorporate the teaching of Niergarth to add such control system including modulating valves (Niergarth, via valves 106s Fig. 2) to the cooling loop (MACKIN annotated Fig. 1) to vary the flow of cooling fluid through the air-stream heat exchanger (MACKIN 36 Fig. 1) because such control system is capable of operating the systems, which generate a relatively large amount of heat during operation of the gas turbine engine, over a wider temperature range would be useful to facilitate accommodation of the various systems within the gas turbine engine (Niergarth, p. 1, [0004-0006]).  
MACKIN in view of Niergarth does not teaches the control system is configured to measure the heat transfer between the fluid and the fuel in the first fuel tank, compare the heat transfer measured to a predetermined heat rejection schedule, and selectively varying flow in response to the heat transfer measured being different from the predetermined heat rejection schedule.
However, Veilleux, JR teaches a control system (a fuel-based thermal management system, abstract) is configured to measure a first fuel temperature (via sensors 260b Fig. 2B and p.5, [0055]) and a second fuel temperature (via sensors 260c Fig. 2B and p.5, [0057]) and compare the first temperature and the second temperature to a fuel coking temperature (in step 324 Fig. 3C and step 332 Fig. 3B), and selectively varying flow (via valve 254) in response to the heat transfer measured being different from the a fuel coking temperature (step 334, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Niergarth to incorporate the teaching of Veilleux, JR to add sensors (Veilleux, JR, sensors 260b and 260c Fig. 2B) to measure a first fuel temperature (Veilleux, JR, via sensors 260b Fig. 2B and p.5, [0055]) and a second fuel temperature (Veilleux, JR, via sensors 260c Fig. 2B and p.5, [0057]) from first fuel tank (MACKIN, via 26 Fig. 1) and compare the first temperature and the second temperature to a fuel coking temperature (Veilleux, JR, in step 324 Fig. 3C and step 332 Fig. 3B) and selectively vary the flow of fluid (Niergarth, via valves 106s Fig. 2) in the cooling loop (MACKIN, annotated Fig. 1) through the fuel-tank heat exchanger (MACKIN, 24, Fig. 1) in response to the heat transfer measured being different from the fuel coking temperature (Veilleux, JR, Step 332, Fig. 3B) because such function is able to employ fuel on board an aircraft as a heat sink to increase operational efficiency of the aircraft (Veilleux, JR, p. 1, [0002]) without exceeding the fuel coking temperature (Veilleux, JR, p. 5, [0005]).
	MACKIN in view of Coffinberry and Veilleux, JR does not teach measuring a heat transfer between the fluid and the fuel in the first fuel tank, comparing the heat transfer measured to a predetermined heat rejection schedule. 
	However, Doman teaches a thermal management system for an aircraft and a method of using the same (abstract) comprising a vapor cycle system (VCS, 142 and 140 Fig. 2) and air cycle system (ACS, 180 and 182 Fig. 2) to transfer waste thermal energy from heat sensitive components to fuel (p. 1, [0006]). The method of using such thermal management system comprises teach measuring a heat transfer between the fluid (Qhv, p. 4, [0035]) and the fuel from the first fuel tank (110 Fig. 2), comparing the heat transfer measured to a predetermined heat rejection schedule (given mission segment, p. 4, [0038] and p. 5, [0041]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Niergarth and Veilleux, JR to incorporate the teaching of Doman to measure a heat transfer (Doman, Qhv, p. 4, [0035]) between the fluid and the fuel in the first fuel tank (Veilleux, JR, via sensors 260b and 260c Fig. 2B), and compare the heat transfer measured to a predetermined heat rejection schedule (Doman, given mission segment, p. 4, [0038] and p. 5, [0041]) to temporarily store the waste thermal energy generated by heat sensitive components in the aircraft using the thermal capacitance of fluids on board the aircraft before ultimately being transferred to the atmosphere over a longer period of time (Doman, p. 1, [0005-0006]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of JONES (WO2015082913).

Regarding claim 12, MACKIN teaches the invention as claimed and as discussed above. MACKIN further teaches the cooler (10 Fig. 1) is a ram air cooler (Fig. 2 and p. 1, ll. 19-21) and the duct (48 Fig. 2) is configured to receive air (38 Fig. 2) from atmosphere around the aircraft (via fan 40 Fig. 2). 
MACKIN does not teach the cooler is free of any air mover.
It is noted that the rationale to support a rejection under 35 U.S.C. 103  may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963). However, when an examiner relies on a scientific theory, evidentiary support for the existence and meaning of that theory must be provided. In re Grose, 592 F.2d 1161, 201 USPQ 57 (CCPA 1979) MPEP 2144.04(II). 
Meanwhile, JONES teaches ram-air heat exchangers are cooled only during flight by means of ram-air flow and such cool air supply can be augmented by cooling flow during ground operation when no ram cooling is available by means of a ground cooling fan or air ejector (from p. 13, l. 26 to p. 12, l. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN to incorporate the teaching of JONES to not use any air mover (MACKIN, ejector 42, Fig. 2) in the ram air heat exchanger (MACKIN, 36 Fig. 2) because the ejector is an optional structure to incorporate with the ram air heat exchanger when no ram cooling is available (JONES, from p. 13, l. 26 to p. 12, l. 2) and it is up to the user to choose whether or not to incorporate such ejector with the ram air heat exchanger.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of Coffinberry (20120000205), Veilleux, JR (20190277201) and Doman (20210229827)

Regarding claim 19, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches a first fuel tank (provide fuel via 26, Fig. 1 and specification, p. 1, l 14).
MACKIN in view of Coffinberry does not teaches measuring the heat transfer between the fluid and the fuel in the first fuel tank, comparing the heat transfer measured to a predetermined heat rejection schedule, and selectively varying the flow of fluid in the cooling loop through the fuel-tank heat exchanger in response to the heat transfer measured being different from the predetermined heat rejection schedule. 
However, Veilleux, JR teaches a control system (a fuel-based thermal management system, abstract) is configured to measure a first fuel temperature (via sensors 260b Fig. 2B and p.5, [0055]) and a second fuel temperature (via sensors 260c Fig. 2B and p.5, [0057]) and compare the first temperature and the second temperature to a fuel coking temperature (in step 324 Fig. 3C and step 332 Fig. 3B), and selectively varying the flow of fluid in the cooling loop (via valve 254 and p. 4, [0044]) in response to the heat transfer measured being different from the a fuel coking temperature (step 334, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Niergarth to incorporate the teaching of Veilleux, JR to add sensors (Veilleux, JR, sensors 260b and 260c Fig. 2B) to measure a first fuel temperature (Veilleux, JR, via sensors 260b Fig. 2B and p.5, [0055]) and a second fuel temperature (Veilleux, JR, via sensors 260c Fig. 2B and p.5, [0057]) from first fuel tank (MACKIN, via 26 Fig. 1) and compare the first temperature and the second temperature to a fuel coking temperature (Veilleux, JR, in step 324 Fig. 3C and step 332 Fig. 3B) and selectively vary the flow of fluid (Niergarth, via valves 106s Fig. 2) in the cooling loop (MACKIN annotated Fig. 1) through the fuel-tank heat exchanger (MACKIN, 24, Fig. 1) in response to the heat transfer measured being different from the fuel coking temperature (Veilleux, JR, Step 332, Fig. 3B) because such function is able to employ fuel on board an aircraft as a heat sink to increase operational efficiency of the aircraft (Veilleux, JR, p. 1, [0002]) without exceeding the fuel coking temperature (Veilleux, JR, p. 5, [0005]).
	MACKIN in view of Coffinberry and Veilleux, JR does not teach measuring a heat transfer between the fluid and the fuel in the first fuel tank, comparing the heat transfer measured to a predetermined heat rejection schedule. 
	However, Doman teaches a thermal management system for an aircraft and a method of using the same (abstract) comprising a vapor cycle system (VCS, 142 and 140 Fig. 2) and air cycle system (ACS, 180 and 182 Fig. 2) to transfer waste thermal energy from heat sensitive components to fuel (p. 1, [0006]). The method of using such thermal management system comprises teach measuring a heat transfer between the fluid (Qhv, p. 4, [0035]) and the fuel from the first fuel tank (110 Fig. 2), comparing the heat transfer measured to a predetermined heat rejection schedule (given mission segment, p. 4, [0038] and p. 5, [0041]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Niergarth and Veilleux, JR to incorporate the teaching of Doman to measure a heat transfer (Doman, Qhv, p. 4, [0035]) between the fluid and the fuel in the first fuel tank (Veilleux, JR, via sensors 260b and 260c Fig. 2B), and compare the heat transfer measured to a predetermined heat rejection schedule (Doman, given mission segment, p. 4, [0038] and p. 5, [0041]) to temporarily store the waste thermal energy generated by heat sensitive components in the aircraft using the thermal capacitance of fluids on board the aircraft before ultimately being transferred to the atmosphere over a longer period of time (Doman, p. 1, [0005-0006]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MACKIN (CA 3050581) in view of Coffinberry (20120000205) and Veilleux, JR (20190277201).

Regarding claim 20, MACKIN in view of Coffinberry teaches the invention as claimed and as discussed above. MACKIN further teaches measuring the temperature of the fluid (via 84 Fig. 1) in the cooling loop upstream (annotated Fig. 1) of an accumulator (16 Fig. 1) included in the cooling loop, comparing the temperature measured to a sensor target temperature (threshold, specification, p. 6, l. 9).

    PNG
    media_image4.png
    734
    893
    media_image4.png
    Greyscale

	MACKIN in view of Coffinberry does not teach selectively varying the flow of fluid in the cooling loop through the air-stream heat exchanger in response to the temperature measured being different from the sensor target temperature.
	However, Veilleux teaches a control system (a fuel-based thermal management system, abstract) is configured to measure a temperature (via sensor 260a Fig. 2B) of the fluid (250 Fig. 2B) in a cooling loop (where 250 flows Fig. 2B) and compare the temperature with a predetermined temperature threshold (302 Fig. 3A and p. 4 [0052]) and selectively varying the flow of fluid in the cooling loop (valve 254 Fig. 2B) through a heat exchanger in response to the temperature measured being different from the sensor target temperature (306 Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MACKIN in view of Coffinberry to incorporate the teaching of Veilleux, JR to add a modulating valve (Veilleux, JR, 254, Fig. 2B) to selectively vary the flow of fluid in the cooling loop (Veilleux, JR, via 254, Fig. 2B) through the air-stream heat exchanger (MACKIN, 36, Fig. 1) in response to the temperature measured being different from the sensor target temperature (threshold, specification, p. 6, l. 9) because such function is able to employ fuel on board an aircraft as a heat sink to increase operational efficiency of the aircraft (Veilleux, JR, p. 1, [0002]) without exceeding the fuel coking temperature (Veilleux, JR, p. 5, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741